DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the outer lateral edges" in line 20.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frishman (U.S. Patent No. 8,061,544) in view of French (U.S. Patent No. 4,434,908).
Frishman discloses a frangible crown for a container opening (Fig. 2A), the crown comprising: a top portion; an annular skirt having an annular side wall descending from the top portion and terminating at a bottom annular edge (Fig. 11); an opener assembly comprising a pull ring (2) and a pull tab (at 3) connected to the pull ring, a recessed portion (adjacent 15) inwardly formed in the top portion and configured to receive the pull ring therein; a frangible scoring arrangement comprising: a curvilinear first score line (6d) extending in a first continuous radial direction from the annular sidewall to the bottom edge of the skirt; and a curvilinear second score line comprising: an upper radial segment (6e) extending in the first continuous radial direction from the annular sidewall to an intermediate portion of the skirt, and a lower annular segment (6f) extending circumferentially along the intermediate portion of the skirt from the upper radial segment to an endpoint substantially spaced from the bottom annular edge of the skirt, and wherein the first score line and the upper radial segment of the second score line define outer lateral edges of the pull tab formed on the annular sidewall (Fig. 16), wherein the pull ring and tab are integrally formed as a single unitary piece (col. 3, lines 26-30), wherein the pull ring comprises a divot at an end substantially opposite the pull tab having a thickness less than a thickness of a remainder of the pull ring, wherein the divot further comprises a protrusion extending from the remainder of the pull ring (Fig. 9).
Frishman fails to teach wherein tab portion is integrally formed as a single unitary piece with an attachment portion of the annular sidewall.
French teaches that it is known in the art to manufacture a tab portion and an attachment portion as a single unitary piece (Figs. 1, 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the portions as a single unitary piece, in order to reduce the amount of parts and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

Allowable Subject Matter
Claims 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 1/31/2022, with resect to claims 15 and 18-20, have been fully considered but they are not persuasive. It is noted that claims are given their broadest reasonable interpretation and the sole line structure taught by Frishman reads on the limitations currently claimed. “Integrally” does not require that a component is a single piece with a single material and as long as components are connected together to create a stable whole they can be considered integral.
Applicant’s arguments, with respect to claims 15-17 have been fully considered and are persuasive.  The rejection of claims 15-17 in view of Frishman and French has been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733